DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 28 Jan. 2021 has been entered.
Claims 29-40 and 54-81 are currently pending.

Election/Restrictions
Applicant’s election of the invention of Group I, claims 29-40, and the species of Metarhizium anisopliae 15013-1, glucose, fructose, pH and microsclerotium, in the reply filed on 28 Jan. 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 54-81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 Jan. 2021.
Claims 29-40 are considered here.

Claim Objections
Claims 29-40 are objected to because of the following informalities:  
Claim 29 should be amended to correct the spelling of “conidiospores” in step a, and the spelling of “entomopathogenic” is step c.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) (written description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 29-40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The invention employs novel biological material, specifically fungal strains Metarhizium anisopliae 15013-1, Metarhizium robertsii 23013- 3, Metarhizium anisopliae 3213-1, which is essential to the claimed invention. The biological material must be obtainable by a repeatable method set forth in the specification (such that the material can be isolated without undue experimentation) or otherwise readily available to the public. If the biological materials are not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the biological materials. 
There is no indication that the biological material in the instant case is readily available to the public and the specification does not disclose a repeatable process to obtain the biological material.  The instant specification notes that the materials have been deposited at the Agricultural Research Service Culture Collection (NRRL) under accession numbers 67073-67075.  For deposits made pursuant to the Budapest Treaty, an affidavit or declaration by the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 

Claim Rejections - 35 USC § 112(b) (Indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 29-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “wherein the liquid medium comprises a first carbon source, a second carbon source, and a nitrogen source”, and various dependent claims further refer to “the liquid medium” and/or the “first carbon source”, “second carbon source”, and/or “nitrogen source”.  Claim 29 contains two separate recitations of “a liquid medium” (in step b and in step c), and it is unclear which of these liquid mediums is being referred to in the above limitation.  As a result the metes and bounds of the claims are unclear.
Claims 31, 34 and 37 recite a “non-optimal or stress condition”.  The term “non-optimal or stress condition” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the 
Claim 31 recites “wherein the first carbon source is in a limiting concentration to facilitate a non-optimal or stress condition”.  It is unclear what “facilitate” means in the context of the claim (e.g., does the claim require the existence of a non-optimal or stress condition, or just the conditions necessary to facilitate such a condition?).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 9993006 to Bruck et al.
Bruck teaches a method of producing a fungal entomopathogenic product, comprising: a) obtaining aerial conidiospores (e.g., by culturing on agar media) of a fungal entomopathogen selected from the group consisting of Metarhizium anisopliae 15013-1, Metarhizium robertsii 23013-3, and Metarhizium anisopliae 3213-1; b) inoculating the aerial conidiospores into a liquid medium to generate a fungal entomopathogenic seed culture by fermentation; c) 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657